DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Applicant’s amendments to claims 1-9 and the addition of claims 10-11 filed on 02/22/2022 is acknowledged by the examiner. 
Claims 1-11 are currently pending and examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “general” in claim 8 is a relative term which renders the claim indefinite. The term “general” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “a general shape of a ring or of a rod” as a shape of a ring or of a rod.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cros et al. (referred to as “Cros”) (US 2012/0035510 A1) in view of Chesebro, Jr. et al. (referred to as “Chesebro, Jr.) (US 7,076,973 B1).
Regarding claim 1, Cros discloses an orthosis (10) selected from the group consisting of an elastic venous retention orthosis and an elastic venous compression orthosis (see paragraph [0001]; orthosis 10 is an elastic venous compression orthoses (EVC)), the orthosis (10) configured to treat a venous disorder of a lower limb of a patient in a service position in which the orthosis (10) is fitted on the lower limb via an opening of the orthosis (10) (see [0001] and [0049]-[0053] and Figs. 1-2; orthosis 10 is configured to treat a venous disorder of the lower limb of a patient in a service position in which the orthosis 10 is fitted on the lower limb via an opening which is the opening at the ribbed end portion 16), the orthosis (10) extending, in the service position, as far as a knee of the lower limb (see Figs. 1-2 and [0008] and [0051]; orthosis 10 extends, in the service position, as far as a knee of the lower limb), the orthosis (10) comprising: 
a leg part (14) (see Figs. 1-2 and [0051]; leg portion 14); and
a ribbed top (16) configured to maintain the orthosis (10) in the service position (see Figs. 1-2 and [0052]; end portion 16 is rib-knitted and is configured to prevent the leg portion from sliding downwards, thus maintaining the orthosis 10 in the service position). 
Cros does not disclose a tab fixed on the ribbed top in such a way as to be accessible to the patient in the service position, and wherein the opening of the orthosis is delimited by a rim, which is defined by the ribbed top and the tab. 
However, Chesebro, Jr. teaches an analogous  top (22) comprising a tab (25) fixed on the  top (22) in such a way as to be accessible to the patient in the service position (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rear portion of the ribbed top (16 of Cros) in the device of Cros with a tab (24 of Chesebro, Jr.) that is made of the same ribbed knit material of the ribbed top 16 of Cros via knitting as taught by Chesebro, Jr. to have provided an improved orthosis that has a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19) and being easily manufacturable because of the same material use. 
Cros in view of Chesebro, Jr. discloses the invention as discussed above. Cros in view of Chesebro, Jr. further discloses wherein the opening of the orthosis (10 of Cros) is delimited by a rim, which is defined by the ribbed top (16 of Cros) and the tab (24 of Chesebro, Jr.) (as previously modified above, orthosis 10 of Cros is delimited by a rim which is the outer edge of orthosis 10 of Cros, which is defined by end portion 16 of Cros and loop 24 of Chesebro, Jr). 
Regarding claim 2, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Cros in view of Chesebro, Jr. further discloses wherein the tab (24 of Chesebro, Jr.) is arranged in a rear part of the ribbed top (16 of Cros), in such a way as to be in contact, in the 
Regarding claim 3, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 2. Cros in view of Chesebro, Jr. further discloses wherein the tab (24 of Chesebro, Jr.) is configured in such a way as to bear elastically on the lower limb in the service position (see Col. 4 lines 4-17 of Chesebro, Jr.; as previously modified above (see claim 1 discussion), loop 24 of Chesebro, Jr. is made from the same ribbed knit material of end portion 16 of Cros, and thus and when orthosis 10 of Cros is worn, loop 24 of Chesebro, Jr. is arranged in a way as to bear, in the service position, on the back of the patient’s lower limb elastically, as loop 24 of Chesebro, Jr. will remain on the calf portion of a user after being grasped/pulled by a user to either don or doff the orthosis 10 of Cros, see [0052] of Cros). 
Regarding claim 5, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Cros in view of Chesebro, Jr. further discloses wherein the tab (24 of Chesebro, Jr.) is knitted in continuity with the ribbed top (16 of Cros) or is an added-on piece (see Col. 3 lines 56-59 and Col. 4 lines 4-17 of Chesebro, Jr.; as previously modified above (see claim 1 discussion), loop 24 of Chesebro, Jr. is interpreted to be an added-on piece to end portion 16 of Cros as loop 24 of Chesebro, Jr. is knitted onto or added onto cuff 22 of Chesebro, Jr./end portion 16 of Cros and is an extension of cuff 22 of Chesebro, Jr./end portion 16 of Cros). 
Regarding claim 6, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 5. Cros in view of Chesebro, Jr. further discloses wherein the added-on piece has a shape 
Regarding claim 7, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Cros in view of Chesebro, Jr. further discloses wherein the tab (24 of Chesebro, Jr.) has an appearance differing from the ribbed top (see Figs. 1-2 and 4 of Chesebro, Jr. and Figs. 1-2 of Cros; as previously modified above (see claim 1 discussion), loop 24 of Chesebro, Jr. has a different appearance from end portion 16 of Cros). 
Regarding claim 8, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Cros in view of Chesebro, Jr. further discloses wherein the tab (24 of Chesebro, Jr.) is an added-on piece having a general shape of a ring or of a rod (see Col. 3 lines 56-59 and Col. 4 lines 4-17 of Chesebro, Jr. and Figs. 3-4 of Chesebro, Jr.; as previously modified above (see claim 1 discussion), loop 24 of Chesebro, Jr. is interpreted to be an added-on piece to end portion 16 of Cros as loop 24 of Chesebro, Jr. is knitted onto or added onto cuff 22 of Chesebro, Jr./end portion 16 of Cros and is an extension of cuff 22 of Chesebro, Jr./end portion 16 of Cros, and has a ring shape as it is in the shape of a loop). 
Regarding claim 9, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Cros in view of Chesebro, Jr. further discloses wherein the orthosis (10 of Cros) is of class I, II, III, or IV according to the ASQUAL system (see [0001]-[0003] of Cros; orthosis 10 of Cros is an EVC and is classified in one of class I, II, III, or IV according to the ASQUAL system). 
Regarding claim 10, Cros discloses an orthosis (10) selected from the group consisting of an elastic venous retention orthosis and an elastic venous compression orthosis (see [0001]; 
a leg part (14) (see Figs. 1-2 and [0051]; leg portion 14); and
a ribbed top (16) configured to maintain the orthosis (10) in the service position (see Figs. 1-2 and [0052]; end portion 16 is rib-knitted and is configured to prevent the leg portion from sliding downwards, thus maintaining the orthosis 10 in the service position).
Cros does not disclose a tab fixed on the ribbed top in such a way as to be accessible to the patient in the service position, wherein a maximum length of the tab is less than 8 cm. 
 However, Chesebro, Jr. teaches an analogous  top (22) comprising a tab (25) fixed on the  top (22) in such a way as to be accessible to the patient in the service position (see Figs. 1-2 and 4, and Col. 3 lines 56-59; cuff 22 comprises loop 24 which is a tab that is fixed on cuff 22 via knitting and is accessible to a patient in a service position) providing a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rear portion of the ribbed top (16 of Cros) in the device of Cros with a tab (24 of Chesebro, Jr.) via knitting as taught by Chesebro, 
Cros in view of Chesebro, Jr. discloses the invention as discussed above. 
Although Cros in view of Chesebro, Jr. does not explicitly disclose wherein a maximum length of the tab is less than 8 cm, it is noted that the applicant does not indicate that the claimed dimension is used for a particular purpose, solves a stated problem, or is otherwise critical (see page 5 lines 9-11 of applicant’s specification). Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum size/length of the tab (24 of Chesebro, Jr.) to be less than 8 cm in order to have a tab that is of sufficient length to be able to be easily grasped by a user. 
Regarding claim 11, Cros discloses an orthosis (10) selected from the group consisting of an elastic venous retention orthosis and an elastic venous compression orthosis (see [0001]; orthosis 10 is an elastic venous compression orthosis (EVC)), the orthosis (10) configured to treat a venous disorder of a lower limb of a patient in a service position in which the orthosis is fitted on said lower limb (see [0001] and [0049]-[0053] and Figs. 1-2; orthosis 10 is configured to treat a venous disorder of the lower limb of a patient in a service position in which the orthosis 10 is fitted on the lower limb via an opening which is the opening at the ribbed end portion 16), the 
a leg part (14) (see Figs. 1-2 and [0051]; leg portion 14); and
a ribbed top (16) configured to maintain the orthosis (10) in the service position (see Figs. 1-2 and [0052]; end portion 16 is rib-knitted and is configured to prevent the leg portion from sliding downwards, thus maintaining the orthosis 10 in the service position).
Cros does not disclose a tab fixed on the ribbed top in such a way as to be accessible to the patient in the service position, wherein the tab is an added-on piece. 
However, Chesebro, Jr. teaches an analogous ribbed top (22) comprising a tab (25) fixed on the ribbed top (22) in such a way as to be accessible to the patient in the service position (see Figs. 1-2 and 4, and Col. 3 lines 56-59; cuff 22 comprises loop 24 which is a tab that is fixed on cuff 22 via knitting and is accessible to a patient in a service position), wherein the tab (24) is an added-on piece (see Col. 3 lines 56-59 and Col. 4 lines 4-17; loop 24 is interpreted to be an added-on piece as it is knitted onto cuff 22 or added onto cuff 22 and is an extension of cuff 22) providing a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rear portion of the ribbed top (16 of Cros) in the device of Cros with a tab (24 of Chesebro, Jr.) via knitting as taught by Chesebro, Jr. to have provided an improved orthosis that has a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cros in view of Chesebro, Jr. further in view of Slaski (US 2017/0172808 A1).
Regarding claim 4, Cros in view of Chesebro, Jr. discloses the invention as discussed in claim 1. 
Cros in view of Chesebro, Jr. does not disclose wherein the tab has at least one of a height greater than 0.5 cm and less than 3 cm, and a length greater than 1 cm and less than 8 cm. 
However, Slaski teaches an analogous orthosis (10) and an analogous tab (20) wherein the tab (20) has at least one of a height greater than 0.5 cm and less than 3 cm, and a length greater than 1 cm and less than 8 cm (see [0133], [0029]; welt 20 has a height less than 1 cm, which is in the range of a height greater than 0.5 cm and less than 3 cm, as the limitation recites “at least one of,” only one of the height or length is required by the current claim language) providing a welt that is more discrete, without that detracting from the comfort or effectiveness of the welt (see [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the tab (24 of Chesebro, Jr.) in the device of Cros in view of Chesebro, Jr. to be greater than 0.5 cm and less than 3 cm (i.e. in the range of 0.5 cm-1 cm as Slaski ‘909 allows for a height less than 1 cm), as a prima facie case of obviousness exists where the claimed ranges or amounts either overlap or are merely close to that of the prior art. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as taught by Slaski to have provided an improved orthosis that has a welt/tab that is more discrete, without that detracting from the comfort or effectiveness of the welt/tab (see [0029] of Slaski). 
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaski (US 2017/0049633 A1) (referred to as “Slaski 2”) in view of Chesebro, Jr.
Regarding claim 1, Slaski 2 discloses an orthosis (10) selected from the group consisting of an elastic venous retention orthosis and an elastic venous compression orthosis (see [0001] and Abstract; orthosis 10 is an elastic venous compression orthosis), the orthosis (10) configured to treat a venous disorder of a lower limb of a patient in a service position in which the orthosis (10) is fitted on the lower limb via an opening of the orthosis (10) (see Figs. 1-2 and Abstract; orthosis 10 is configured to treat a venous disorder of the lower limb of a patient in a service position in which orthosis 10 is fitted on the lower limb via an opening which is the opening at the top part 18), the orthosis (10) extending, in the service position, as far as a knee of the lower limb (see Figs. 1-2 and [0037]-[0042]; “D” indicates just below the knee and “E” indicates at the center of the knee cap, and thus orthosis 10 extends in the service position, only as far as a knee of the lower limb), the orthosis (10) comprising:
a leg part (13) (see [0033] and Fig. 1; leg part 13); and 
a ribbed top (18) configured to maintain the orthosis (10) in the service position (see Figs. 1-2 and [0012], [0033]; top part 18 is preferably ribbed and is configured to maintain the orthosis 10 in the service position). 

However, Chesebro, Jr. teaches an analogous ribbed top (22) comprising a tab (25) fixed on the ribbed top (22) in such a way as to be accessible to the patient in the service position (see Figs. 1-2 and 4, and Col. 3 lines 56-59; cuff 22 comprises loop 24 which is a tab that is fixed on cuff 22 via knitting and is accessible to a patient in a service position), wherein the opening of the device is delimited by a rim, which is defined by the ribbed top (22) and the tab (24) (see Figs. 1-2 and 4, and Col. 3 lines 56-59, Col. 4 lines 4-19; the opening of sock 10 is delimited by a rim, which is the upper edge of sock 10, which is defined by cuff 22 and loop 24, best seen in Fig. 1) providing a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rear portion of the ribbed top (18 of Slaski 2) in the device of Slaski 2 with a tab (24 of Chesebro, Jr.) via knitting as taught by Chesebro, Jr. to have provided an improved orthosis that has a loop tab to enable the person who wears the device to don and doff it more easily (see Col. 4 lines 18-19). 
Slaski 2 in view of Chesebro, Jr. discloses the invention as discussed above. Slaski 2 in view of Chesebro, Jr. further discloses wherein the opening of the orthosis (10 of Slaski 2) is delimited by a rim, which is defined by the ribbed top (18 of Slaski 2) and the tab (24 of Chesebro, Jr.) (as previously modified above, orthosis 10 of Slaski 2 is delimited by a rim which is the outer edge of orthosis 10 of Slaski 2, which is defined by top part 18 of Slaski 2 and loop 24 of Chesebro, Jr). 
Regarding claim 9, Slaski 2 in view of Chesebro, Jr. discloses the invention as discussed in claim 1. Slaski 2 in view of Chesebro, Jr. further discloses the orthosis (10 of Slaski 2) is of class I, II, III, or IV according to the ASQUAL system (see [0024] of Slaski 2 and claim 9 of Slaski 2; orthosis 10 of Slaski 2 is an elastic venous compression orthosis of class I, II, III, or IV). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        


/ERIN DEERY/Primary Examiner, Art Unit 3754